FLAHERTY, Judge.
I respectfully dissent. I agree with the trial court that the Department’s notice which read: “violating Section 13A12 of the Vehicle Code, ACQ/OBT/POSS-CTRL SUB,” is nearly incomprehensible. It does not inform an accused of the charges against him so as to permit him to prepare an adequate defense. Therefore, this notice does not afford the accused procedural due process. This mistake is not simply an immaterial error, like an incorrect date in Sutton1 and Davidson,2 or a typographical error in Hahn3 — the cases relied upon by the Department. The Department should be held to the same standards as others required to give notice; thus, I disagree with the majority which gives the Department the benefit of the doubt that an accused has the intelligence, experience and skill to decipher a defective notice such as the one in this case, let alone his attorney.
An unreasonable burden is placed on Hat-zai when the majority assumes that he knew that the notice stating he violated Section 13A12 of the Vehicle Code did not really mean what it said. He is found by this appellate court to have known that the notice was instead referring to another statute located 40 titles away from the Vehicle Code (Title 75), that is, in Title 35, the Health and Safety Code. Further, he is being held to a standard by which he is supposed to deduce that when he finds no section 13A12 in the Vehicle Code, he should also know that “ACQ/OBT/POSS-CTRL SUB” means “look under section 780-13(a)(12) in the Health Code.” Such extraordinary insight is based on his attorney admitting that he was convicted of a different offense (a violation of the Controlled Substances Act) on January 25, 1995. His attorney’s petition, however, focused on denying that he violated the Vehicle Code at that time and that his license could not be suspended for violating that part of the Vehicle Code (to which the notice misdi-reefed him).
Therefore, I agree with the trial court’s finding that “Hatzai arrived at the hearing ignorant of the exact nature of the charges against him, and consequently was unable to prepare an adequate defense.” Trial court opinion at 5. Even though Hatzai’s attorney knew of a previous conviction of another offense, there was no indication in the notice that Hatzai would have to defend a Health Code violation in this case. In effect, the majority exceeds its scope of review by making a new finding that Hatzai knew of the exact basis for the suspension and thereby goes beyond determining merely whether the trial court’ s finding is supported by the evidence when it substitutes a different finding in its place.
Due process and fair treatment are not afforded a citizen who is informed of governmental action in words which do not make sense or in references to laws that do not exist or misdirect so as to render the recipient unable to prepare a defense. Here, the citizen should not be forced by the Department to perform an exercise in cryptanalysis or to obtain counsel to decipher what a cryp-tarithm like “Section 13A12 of the Vehicle Code, ACQ/OBT/POSS-CTRL SUB” means. The majority, while admitting that the Department erred not by a single subsection or one day in the date but by the complete identification of the proper Code, taxes the imagination with its construction of the language in the Petition for Appeal prepared by counsel for Hatzai. A proper notice respecting the due process rights of our citizens by the Department should be in correct and understandable English. Except for the allowance of immaterial typographical errors, such as the Hahn, Davidson and Sutton cases exemplify, reference should at least be made to the correct code and the correct section embodying the correct name of the offense in the statute allegedly violated in *52understandable English. Proper information in a notice should normally be so clear as to encourage a recipient, like Hatzai, to admit to himself that he was guilty of the violation charged, to cooperate and surrender his operator’s license. Instead, the defective notice by the Department was not only confusing but also encourages litigation by misdirecting and forcing Hatzai to defend against a suspension based on a second conviction of a hitherto unknown offense under a non-existent section of the Vehicle Code in the notice which showed no relationship to the Health and Safety Code violation which was previously tried.
In Bollock4 a notice containing the incorrect day and year of the violation was held not to afford due process because the operator had been charged with the same violation three different times and was unaware which of the three violations he would have to defend. Here, the Department’s notice had the correct date and year but advised Hatzai that his license was suspended because he violated a section of the Vehicle Code (which did not exist). When his attorney set forth in his appeal that his client knew of a violation of the Health Code on that day but denied ever violating the section of the Vehicle Code which his client allegedly violated, the clear implication is that he prepared a case to defend against the alleged Vehicle Code violation. I disagree with the majority which equates Hatzai’s knowledge of his previous violation with knowing his suspension was based on that previous Health Code violation rather than the new charge the Department was apparently bringing. No doubt Balloch also knew he had committed a previous offense but he was held unable to determine which offense to defend. Here, Hatzai was in a worse situation because he was misdirected away from a known violation to a previously unknown violation but is, nevertheless required by the majority to somehow know that this hearing had nothing to do with the Vehicle Code as charged but only dealt with the previous offense (for which he paid the penalty) and which was not even understandably cited in the notice.
The majority now introduces a new concept into license suspension cases. The Department may now mislead a licensee not only into the wrong law book but also into the wrong area of the law. Since citations no longer matter, the burden is now being placed on the licensee to decipher bureaucratic cryptographic jargon used by the Department (i.e. “ACQ/OBT/POSS-CTRL SUB”) — the authority for which looks like it might be in the internet some day but it could not be currently found in Webster’s Third New Internationa] Dictionary (1994), Black’s Law Dictionary (6th ed.1990), the short title for the Controlled Substance Act, 35 P.S. 780-101, the Vehicle Code, 75 Pa.C.S. §§ 101-9821, or The Bluebook: A Uniform System of Citation (15th ed.1991). After receiving incomprehensible language from the Department, a citizen must now also somehow successfully find the correct citation of whatever violation the Department is attempting to enforce regardless of whether it’s in the same statute, the same book or even in the 100 plus volumes of Pur don’s Law confronting him. The law should not encourage incorrect bureaucratic notices by the interpretation in this case which condones them. Encouraging such bureaucratic legal cryptography also fails to recognize that in addition to the millions of citizens in this state there are many civil attorneys not familiar with the unauthorized jargon of the criminal bar, which is probably used here, who properly could not prepare the defense of this case after being so misdirected.
Now, after a learned trial judge correctly rules on such a statutory appeal, the citizen must be prepared to either find more money to pay an attorney to prepare a brief in this appellate court5 or, to do like Hatzai, and rely on the splendid opinion of a good trial Judge like the Honorable Paul W. Tressler in the common pleas court, whose opinion I would affirm.

. 541 Pa. 35, 660 A.2d 46 (1995) — one days difference in the date.


. 109 Pa.Cmwlth. 188, 530 A.2d 1021 (1987) — an incorrect date.


.23 Pa.Cmwlth. 540, 353 A.2d 74 (1976) — incorrect subsection cited "(1)” instead of "(a)”.


. 142 Pa.Cmwlth. 637, 598 A.2d 110 (1991).


. The appellee, Hatzai, did not file a brief in this court after the Department appealed the common pleas court decision which sustained his successful appeal to the local court and rescinded the suspension.